Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the specification (1 page) received on 12/17/2021 are acceptable. The amendments overcome the drawing objections set forth in the Non-Final Rejection dated 9/21/2021. Thus, the drawing objections have been withdrawn.
The amendments to the claims received on 12/17/2021 overcome the claim objections set forth in the Non-Final Rejection dated 9/21/2021. Thus, the claim objections have been withdrawn.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant amended independent claim 1 to include the limitations of dependent claim 4, which were indicated as allowable subject matter in the Non-Final Rejection dated 9/21/2021. After an updated search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closest prior art of record (US 2011/0256983 to Malack et al.) to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784